I dissent. It is hardly correct to say that the instructions "held not to be ground for reversal" in the cases of Schmitt, McCarthy, and Donlan were in the "exact language" of the thirteenth instruction of the superior court in this case. It is true that in the Schmitt *Page 340 
case, as in the McCarthy case, an instruction was given in the "exact language," but other instructions were given along with it which were held to qualify it and to prevent it from being understood in an injurious sense, and in the Donlan case the substance of these qualifying instructions was incorporated with the other so as necessarily to be read in connection with it. Moreover, the instruction as so qualified was not approved, but merely tolerated or excused for reasons totally wanting in this case, — the principal of which was, that no suggestion was made during the trial that the defendant was insane nor any witnesses examined as to his sanity at that time. (People v. Schmitt,106 Cal. 50.) In this case there was more than a suggestion that the defendant was insane at the very time of the trial, — insane, that is to say, in the sense of having a diseased brain, a condition which, though it might leave him ordinarily in possession of his memory and reasoning faculties, and therefore liable to be put upon trial for an offense (Ex parte Buchanan,129 Cal. 330), would nevertheless predispose him to violent outbreaks of insane fury when wrought upon by a keen sense of injury. There was evidence unimpeached and uncontradicted strongly tending to prove that he was the victim of inherited epilepsy, and that he exhibited symptoms of that malady in his conduct and appearance before and at the trial. This being so, it was of vital importance to his defense that the jury should not be so instructed as even to leave them in any doubt as to their duty to consider the evidence of present insanity as corroborative of other evidence of chronic cerebral disorder. The circumstances, in short, were such as to emphasize the impropriety of giving an instruction never approved in any case, and only condoned in particular instances upon grounds which have no existence here.
The error of the court in giving this instruction is made more striking by the fact that the district attorney requested in behalf of the state an instruction copied from that given inPeople v. Donlan, 135 Cal. 493, and containing the qualification to which so much importance has always been attached in holding the instruction as here given "not cause for reversal." This instruction, so qualified, and to that extent less objectionable, was refused in favor of the unqualified proposition quoted in the opinion of the court, where in terms of *Page 341 
mild disapproval it is held not to be ground for reversal. In my opinion the instruction, even in its qualified form, should never have been excused, and in the form it appears in this case should be unhesitatingly condemned.